UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA INC., et al.,     )
                                    )
            Defendants.             )
____________________________________)


                  MEMORANDUM OPINION AND ORDER #83 – REMAND

               This matter comes before the “emergency motion for payment due and owing by

tobacco defendants for court-ordered corrective statement tobacco advertising campaign in

newspapers and motion for sanctions,” filed on behalf of the Little Rock Sun Community

Newspaper on April 4, 2018. Defendants Philip Morris USA Inc., R.J. Reynolds Tobacco

Company, and Altria Group, Inc. filed an opposition to the motion on April 30, 2018.

               The instant motion was filed on behalf of the Little Rock Sun Community

Newspaper by its publisher, Dr. Julius J. Larry, III. See Mot. at 1, 5. In the motion, Dr. Larry

represents that the newspaper published a five-run series of corrective statements in accordance

with the newspaper’s agreement with defendants and their agents, an agreement which

defendants entered in order to fulfill their obligations under the Second Superseding Consent

Order Implementing the Corrective Statements Remedy for Newspapers and Television (Order

#72-Remand) issued in this case. Dr. Larry explains, however, that defendants have “failed and

refused to pay [the newspaper’s invoices] after numerous telephone and email attempts.” See id.

at 3. He alleges instead the existence of an “illicit, conspiratorial and collusive ‘contract’ to
convert and defraud the Little Rock Sun Community Newspaper of its $99,400.” See id. at 4.

And, as a result, he asks the Court to “[o]rder defendants to pay the Invoice or that the Court

issue $99,400 from any monies defendants deposited in the Court’s Registry; and sanction

defendants for this type of chicanery and fraud and for such other relief, at law and in equity,

such that Justice is served.” See id. at 5. In support of these representations and requests, the

motion includes Dr. Larry’s own sworn affidavit as an attachment and the allegedly unpaid

invoice.

               Having reviewed the relevant filings and the entire record in this case, the Court

determines that the instant motion must be denied. The Little Rock Sun Community Newspaper

is not a party to this case, nor has it asserted any valid grounds for intervention. See FED. R. CIV.

P. 24; In re Idaho Conservation League, 811 F.3d 502, 513-15 (D.C. Cir. 2016). To the contrary,

the newspaper’s motion raises what appears to be a distinct contract dispute. Any alleged breach

of a private contract with the newspaper and any related fraud on the part of defendants would

not share common questions of law or fact with this case, the merits of which have long been

resolved. See FED. R. CIV. P. 24(b)(1)(B). As a result, the issues alleged by the newspaper in its

motion would be more appropriately resolved in a separate legal action.

               Furthermore, the Court notes that an artificial legal entity such as a corporation,

limited liability company, or association may only appear before this Court through a licensed

attorney. See, e.g., Greater Southeast Cmty. Hosp. Found., Inc. v. Potter, 586 F.3d 1, 4-5 (D.C.

Cir. 2009); Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir. 2007). Because he does not appear

to be a licensed attorney, Dr. Larry may not represent what appears to be a limited liability

company before this Court simply because he is the newspaper’s publisher. See also Opp’n to




                                                  2
Mot. Ex. C. Thus, the Court must also deny the instant motion because it was not filed by

counsel.

              For the foregoing reasons, it is hereby

              ORDERED that the Little Rock Sun Community Newspaper’s motion [Dkt. No.

6255] is DENIED.

              SO ORDERED.



                                                           __________/s/______________
                                                           PAUL L. FRIEDMAN
                                                           United States District Judge
DATE: May 24, 2018




                                               3